Case held, decision reserved and matter remitted to Monroe County Court, for further proceedings in accordance with the following memorandum: The defendant was convicted of one count of robbery in the second degree (Penal Law, § 160.10, subd 1). Among other things, he contends that he was denied his right to a speedy trial in violation of CPL 30.30. The trial court, after hearing oral arguments, denied his motion for dismissal of the indictment without making findings concerning statutory periods of exclusion. As the trial court noted, this case involved numerous adjournments. Some of these periods of delay may be charged to the defendant. However, it is impossible to determine such periods of delay from this record. On remand the trial court should conduct a hearing and make appropriate findings in accordance with CPL 30.30 (subd 4). At the hearing it will be incumbent upon the prosecution to establish statutory periods of exclusion which justify the delay (People v Del *1009Valle, 63 AD2d 830). We have considered the other issues raised by the defendant and find them to be without merit. (Appeal from judgment: of Monroe County Court—robbery, second degree, and grand larceny, third degree.) Present—Marsh, P. J., Cardamone, Dillon, Schnepp and Witmer, JJ.